Citation Nr: 1141895	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-15 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to an initial disability rating in excess of 20 percent for cervical spondylosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and his son


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1951 to March 1957.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a lumbar spine disability and his claim of to entitlement to TDIU.  So, regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD was manifested by anxiety, irritability, and periodic nightmares, but did not cause impaired speech, memory, or thought processes; there were no objective indications of panic attacks, suicidal or homicidal ideations, or hallucinations or delusions.

2.  Throughout the rating period on appeal, the Veteran's cervical spondylosis has been manifested by complaints of pain, with moderate limitation of motion, but without demonstration by competent clinical evidence of neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an initial rating higher than 20 percent for cervical spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from September 23, 2002 through September 25, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  


Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection and an increased disability evaluation, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  

In addition, a July 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

In addition, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Analysis

PTSD

The Veteran's PTSD is presently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Code 9411.

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Considering the evidence relating to the Veteran's service-connected PTSD for the entire rating period on appeal, the Board finds that the Veteran's disability picture is most consistent with the current 30 percent disability evaluation, and that an increased disability evaluation is not warranted for any portion of the rating period on appeal.  In this regard, the Board observes that the objective clinical evidence of record indicates that he experiences some social or occupational impairment due to intrusive thoughts and nightmares, irritability, depression, and hyperarousal.  At his February 2010 VA examination, he reported anxiety, irritability, and recurrent and intrusive recollections, but denied experiencing poor impulse control, obsessive-compulsive symptoms, or memory impairment.  He also reported that he is unemployed due to age-related retirement.  The Veteran had good eye contact, unimpaired judgment, and there was no evidence of delusions or hallucinations.  His thought process was logical and goal-directed, and he had normal psychomotor activity during his mental status examination; his affect was normal and his mood was good.  At his earlier, December 2007 VA examination, the Veteran had sleep impairment, irritability, and hypervigilance, but examination was negative for evidence of panic attacks, impaired judgment and insight, spatial disorientation, or obsessive or ritualistic behavior; he denied suicidal or homicidal ideation.  Further, there is no evidence that he is unable to function independently in an appropriate and effective manner as a result of his PTSD.  Moreover, the December 2007 and February 2010 VA examination reports demonstrate that the Veteran was oriented as to time, person and place, and there was also no neglect of personal appearance and hygiene.  Further, while the Veteran's social life is restricted due to his PTSD, his marital and family relationships appear to be good; according to the VA examination reports, the Veteran had few social relationships outside of his family, but such social impairment is reflected in the 30 percent evaluation assigned throughout the rating period on appeal.

Additionally, while the Board acknowledges that the Veteran had Global Assessment of Functioning (GAF) scores of 69 during the rating period.  Such GAF scores have not been shown to be solely based on the service-connected disability at issue; the Board notes that the Veteran is also impaired by his nonservice-connected Alzheimer's disease.  GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See, too, 38 C.F.R. § 4.130.  

A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, the Board also points out that the clinical findings are nevertheless more probative in making this important determination, as these findings more accurately portray the relevant symptoms of only the Veteran's service-connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  In this regard, the Board points out that VA examination reports consistently indicate that the Veteran's symptoms were productive of no more than moderate impairment due to his PTSD.  So there is no justification for increasing the rating for the Veteran's PTSD in excess of 30 percent on the basis of his GAF scores; overall, his GAF scores were commensurate with his current rating.  See 38 C.F.R. § 4.7.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  

Cervical Spondylosis

The Board observes that the schedular criteria for evaluating disabilities of the spine have undergone revision during the pendency of this appeal.  Service connection has been established for degenerative disc disease of the cervical spine, effective from October 31, 2002.   The amendment affected general diseases of the spine and became effective September 26, 2003.  68 Fed. Reg. 41,454 (Aug. 27, 2003).  The Board will now analyze the Veteran's claim with respect to the pertinent laws for all of the above periods.  38 C.F.R. § 3.400 (2011). 

The Board notes that, where the amended regulations expressly provide for an effective date, and do not allow for retroactive application, the veteran is not entitled to consideration of the amended regulations prior to the established effective date.  See generally 38 U.S.C.A. § 5110(g) (West 2002).  As such, while only the old criteria are for consideration in evaluating the disabilities at issue for the rating period on appeal prior to September 26, 2003, both the old and new rating criteria are for consideration in evaluating the disabilities at issue for the rating period on appeal from September 26, 2003, with application of the criteria which affords the highest rating.  

Diagnostic Code 5287, pertaining to ankylosis, provides a 30 percent disability evaluation for favorable ankylosis of the cervical spine.  The evidence establishes that the Veteran has been diagnosed with cervical spondylosis.  However, the Veteran retained range of motion and there is no evidence that he has a fixed deformity of the cervical spine.  As such, the Board does not believe that an evaluation in excess of 20 percent under Diagnostic Code 5287 is warranted.  

Diagnostic Code 5290, concerning limitation of cervical spine motion, provides for a rating of 20 percent evaluation is assigned where there is moderate limitation of motion; a 30 percent disability rating requires severe limitation of motion of the cervical spine.  The Veteran's limitation of the cervical spine cannot be characterized as severe; the Veteran's private and VA treatment records do not show severely limited flexion and extension.  As such, a higher rating is also not possible under that Code section.  

The Board must also consider other applicable Diagnostic Codes, including Diagnostic Code 5285.  With regard to the criteria for residuals of fractured vertebra without cord involvement under Diagnostic Code 5285, the Board finds that the Veteran has no demonstrable deformity of a vertebral body requiring a neck brace.  

As in effect prior to September 26, 2003, Diagnostic Code 5293 states that intervertebral disc syndrome is to be evaluated either based on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 the separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

A 20 percent disability evaluation is assigned for incapacitating episode having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  Finally, a 60 percent disability rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The evidence does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5293, having a total duration of at least 2 weeks during a previous 12-month period.  Indeed, there is no evidence of any bed rest prescribed by a physician.  Therefore, the version of Diagnostic Code 5293 in effect prior to September 26, 2003 cannot serve as a basis for an increased rating on the basis of incapacitating episodes.

Finally, the diagnostic criteria pertinent to spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243 (2011). Under 38 C.F.R. § 4.71, Diagnostic Codes 5237 through 5243, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for cervical strain; Diagnostic Code 5242 for degenerative arthritis of the spine; and Diagnostic Code 5243 for intervertebral disc syndrome.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

In addition to evaluating intervertebral disc syndrome (DC 5243) under the general rating formula for diseases and injuries of the spine outlined above, it may also be rated based on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  Note (1) defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  

Any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).  

The preponderance of the competent clinical evidence of record is against an evaluation in excess of 20 percent for cervical spondylosis based on incapacitating episodes of intervertebral disc syndrome.  Indeed, the record does not demonstrate any incapacitating episodes requiring bed rest by a physician and treatment by a physician.  

Similarly, the competent clinical evidence of record is against an evaluation in excess of 20 percent for the disability at issue based on the general rating formula for disease or injury of the spine.  Indeed, the Veteran's cervical spondylosis is productive of no worse than forward flexion to 35 degrees at his January 2010 VA examination; extension was to 25 degrees and lateral rotation and flexion were to 20 and 10 degrees, respectively.  Regardless, there was no objective evidence of favorable or unfavorable ankylosis of the cervical spine, and the Board does not find that the Veteran's complaints of pain upon motion is equivalent to severe limitation of motion of the cervical spine or ankylosis.  He had normal curvature of the cervical spine, without neuromuscular complaints upon palpation, and strength testing was normal.  Thus, applying the facts to the criteria set forth above, the Veteran remains entitled to no more than a 20 percent evaluation for his service-connected cervical spondylosis under the General Rating Formula for Diseases and Injuries of the Spine.

Furthermore, the Board acknowledges consideration of additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of motion, the Veteran's VA examination reports indicated that he had pain upon range of motion testing, but that there was no evidence of incoordination, weakness, or fatigability.  The Veteran did not have any muscular abnormalities or deformities of the cervical spine.  And, to the extent that the Veteran claims that his pain is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the Veteran's current rating is based on his objectively demonstrated reduced motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The overall evidence reveals a disability picture most approximating a 20 percent evaluation, but no higher, even with consideration of whether there was additional functional impairment due to DeLuca factors.  Thus, based on the analysis of those criteria set forth above, the Veteran remains entitled to no more than a 20 percent evaluation for the orthopedic manifestations of his service-connected cervical spondylosis.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  The medical evidence demonstrates that the Veteran's neurologic evaluation at his VA examination is negative, and does not allow for a finding of neurologic manifestations of the Veteran's service-connected cervical spondylosis.  Thus, he is not entitled to a separate, compensable rating under Diagnostic Code 8520, 8521, 8524, 8525, or 8526 for the neurologic manifestations of the disability at issue.

Extraschedular Consideration

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected PTSD and cervical spondylosis are adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD and cervical spondylosis, as described above.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating of 30 percent for PTSD is denied.

An evaluation in excess of 20 percent for cervical spondylosis is denied.

\
REMAND

The RO, in an August 2010 rating decision, denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a lumbar spine disability.   In a statement received in September 2010, the indicated that he wished to continue his appeal for service connection for a lumbar spine disability.  This statement may be reasonably construed as expressing disagreement with the RO's August 2010 rating decision denying the Veteran's petition to reopen his previously denied claim of entitlement to service connection, and the Board thus concludes that this constitutes a timely notice of disagreement (NOD) with the RO's decision.  As such, this claim must be remanded to the RO for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning this issue by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

The Board notes that the Veteran has also claimed entitlement to a total disability rating based on individual unemployability (TDIU).  However, the outcome of the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a lumba spine disability could potentially impact the disposition of the claim of entitlement to a TDIU.  See Norris v. West, 12 Vet. App. 413 (1999).  Therefore, adjudication of the claim for TDIU must be deferred.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue the Veteran a statement of the case with respect to the petition to reopen his previously denied claim of entitlement to service connection for a lumbar spine disorder.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this matter to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  

If, and only if, the appellant submits a timely substantive appeal concerning this additional issue should the issue be forwarded to the Board for appellate consideration.

2.  After adjudicating the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a lumbar spine disability, readjudicate the deferred issue of entitlement to TDIU and.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case as to the matter.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


